Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  As mentioned in the applicant’s remarks on 5/21/2021,  page 8:
“Fritschle fails to anticipate at least “a nose which is made in one piece with the body and projects longitudinally from the left-hand face of the body, the nose being provided, at its free end, with a pair of detent teeth, each tooth projecting laterally from opposing side surfaces of the nose and being adapted to enter the inner cavity of the body of an adjacent ornamental element passing through the through opening-provided in the right-hand face of the adjacent ornamental element” and “an insert positioned in each of the one or more through holes to prevent the nose from moving out of the adjacent ornamental element” according to amended independent claim 1 of the Applicant’s claimed invention.”

It is agreed that Fritschle fails to disclose a pair of detent teeth, each tooth projecting laterally from opposing side surfaces of the nose and locking elements comprising an insert positioned in each of the one or more through holes that engage the tooth to prevent the nose from moving out of the adjacent ornamental element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677